Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 22nd, 2022 has been entered. Claims 1-6 have been amended. Claims 1-6 remain pending. Applicant’s amendments to the specification and claims overcome the objections and 112(b) rejections previously set forth in the Non-Final office Action mailed September 9th, 2021.
Response to Arguments
Applicant’s arguments, see pages 8-14, filed March 22nd, 2022, with respect to the rejection(s) of claims 1-6 under 103 (Yates) have been fully considered and are persuasive.  
Regarding claims 1 & 4, applicant argues that the sealing time period, as disclosed by Yates is not the same as the sealing time period of a predetermined length having a sealing end time, as the time period as disclosed by Yates, is based on tissue impedance value, the power level, and variables associated with the vessel being sealed. The examiner agrees, and the rejection has been withdrawn, accordingly the rejection of dependent claims 2-3 & 5-6 have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of  Wham (US 20070173804 A1). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wham et al. (US 20070173804 A1), hereinafter Wham. 
Regarding claim 1, Wham discloses an electrosurgical system ([0025]; Figure 1—element 1) comprising: a bipolar electrosurgical instrument ([0025] & [0026]; Figure 1—element 10) comprising: a body ([0026]; Figure 1—element 20); an elongate shaft ([0025]; Figure 1—element 12) attached to the body (Figure 1—element 20), the elongate shaft extending to a distal end ([0026]; Figure 1—element 14); first and second elongate jaw members ([0026] & [0028]; Figure 1—element 100, 110, & 120) at the distal end of the elongate shaft ([0026]; Figure 1—element 14 & 20), the first elongate jaw member ([0028]; Figure 1—element 110) carrying a first electrode ([0028]; Figure 1—element 112) and the second elongate jaw member ([0028]; Figure 1—element 120) carrying a second electrode ([0028]; Figure 1—element 122), the first and second elongate jaw members being movable relative to one another between an open position in which the first and second electrodes are spaced apart from one another, and a closed position in which the first electrode is adjacent the second electrode ([0028]); and a power cable ([0025]; Figure 1—element 18) having (1) a pair of electrically conductive elements ([0025], [0026], [0027] & [0036]; Figure 1 & 2—element 18; the forceps are bipolar forceps and are connected to generator (2) via cable (18), Figure 2 portrays (2) conductive elements from the generator to the forceps), (2) a first end ([0025] & [0027]; Figure 1—element 2); and (3) a second end for connection to the first and second electrodes ([0025] & [0027]; Figure 1—element 100); and a waveform generator ([0025] & [0036]; Figure 1 & 2—element 2) connected with the first end of the power cable ([0025]; Figure 1—element 18) of the bipolar electrosurgical instrument and comprising: -3-Application No. 16/411,565a radio frequency signal generator ([0036]; Figure 2—elements 7 & 8)operable to supply a radio frequency signal to the first and second electrodes via the power cable ([0028] & [0036]; Figure 2—elements 8 & 10); and a controller ([0036]; Figure 2—elements 4, 5, & 6) operable to control operation of the radio frequency signal generator ([0036]), in dependence upon a received control input ([0035] & [0036]), wherein the controller is operable ([0044]; Figure 2—elements 4, 5, & 6; Figures 6A-6B, & 7), in a sealing stage ([0050]-[0053]; Figure 6A—elements 310; following error checking the algorithm initiates the application of RF energy by delivering current linearly over time to heat tissue) following a heating stage ([0046], [0050], & [0051]; Figure 6A—elements 302, 304, & 306; (302) the processor activates the vessel sealing algorithm and loads configuration files, (304) the algorithm begins with an impedance sensing phase, and (306) the algorithm checks for errors) to control the radio frequency signal generator to supply a radio frequency signal at a predetermined sealing voltage level ([0039] & [0050]; the algorithm maintains energy supplied to tissue at a constant voltage, in step 310 the algorithm initiates the application of RF energy by delivering current linearly over time, once initiated the ramping of energy continues until one of two events occurs: maximum allowable value is reached or the tissue reacts) to the first and second electrodes for a sealing time period of a predetermined length having a sealing end time ([0052] & [0053]; Figure 6A—elements 316, 318, & 320; in identifying tissue reaction the algorithm waits for a predetermined period of time to identify whether a rise in impedance has occurred); to measure an impedance level between the first and second electrodes at the sealing end time ([0052] & [0053]; Figure 6A—element 318 & 320; in step 318 the algorithm measures impedance of tissue continuously, in step 320 the algorithm verifies whether the timer for waiting for impedance to rise has expired); to compare the measured impedance with a predetermined reference impedance to produce a comparison signal ([0053]; Figure 6A—element 324 & 326; if the timer has expired the measured impedance is compared to the impedance threshold); and to determine a next mode of operation for the radio frequency signal generator in dependence upon the comparison signal ([0053]; Figure 6B—element 308 & 328; if the measured impedance is less than the threshold impedance the algorithm issues a regrasp and alarm; if the measured impedance is greater than the impedance threshold the sealing process is complete).
Regarding claim 4, Wham discloses a method of operating an electrosurgical system comprising a bipolar electrosurgical instrument ([0025] & [0026]; Figure 1—element 10) comprising a body ([0026]; Figure 1—element 20); an elongate shaft ([0025]; Figure 1—element 12) attached to the body (Figure 1—element 20), the elongate shaft extending to a distal end ([0026]; Figure 1—element 14); first and second elongate jaw members ([0026] & [0028]; Figure 1—element 100, 110, & 120) located at the distal end of the elongate shaft ([0026]; Figure 1—element 14 & 20), the first elongate jaw member ([0028]; Figure 1—element 110) carrying a first electrode ([0028]; Figure 1—element 112) and the second elongate jaw member ([0028]; Figure 1—element 120) carrying a second electrode ([0028]; Figure 1—element 122), the first and second elongate jaw members being movable relative to one another between an open position in which the first and second electrodes are spaced apart from one another, and a closed position in which the first electrode is -5-Application No. 16/411,565 adjacent the second electrode ([0028]); and a power cable ([0025]; Figure 1—element 18) having (1) a pair of electrically conductive elements ([0025], [0026], [0027] & [0036]; Figure 1 & 2—element 18; the forceps are bipolar forceps and are connected to generator (2) via cable (18), Figure 2 portrays (2) conductive elements from the generator to the forceps), (2) a first end ([0025] & [0027]; Figure 1—element 2); and (3) a second end for connection to the first and second electrodes ([0025] & [0027]; Figure 1—element 100); and a waveform generator ([0025] & [0036]; Figure 1 & 2—element 2) connected with the first end of the power cable ([0025]; Figure 1—element 18) of the bipolar electrosurgical instrument and comprising -3-Application No. 16/411,565a radio frequency signal generator ([0036]; Figure 2—elements 7 & 8) operable to supply a radio frequency signal to the first and second electrodes via the power cable ([0028] & [0036]; Figure 2—elements 8 & 10); and a controller ([0036]; Figure 2—elements 4, 5, & 6) operable to control operation of the radio frequency signal generator ([0036]), in dependence upon a received control input ([0035] & [0036]), wherein the method comprises in a sealing stage ([0050]-[0053]; Figure 6A—element 310; following error checking the algorithm initiates the application of RF energy by delivering current linearly over time to heat tissue) following a heating stage ([0046], [0050], & [0051]; Figure 6A—elements 302, 304, & 306; (302) the processor activates the vessel sealing algorithm and loads configuration files, (304) the algorithm begins with an impedance sensing phase, and (306) the algorithm checks for errors): supplying a radio frequency signal of a predetermined power level ([0039] & [0050]; the algorithm maintains energy supplied to tissue at a constant voltage, in step 310 the algorithm initiates the application of RF energy by delivering current linearly over time, once initiated the ramping of energy continues until one of two events occurs: maximum allowable value is reached or the tissue reacts) to the first and second electrodes for a predetermined time period having an end time ([0052] & [0053]; Figure 6A—elements 316, 318, & 320; in identifying tissue reaction the algorithm waits for a predetermined period of time to identify whether a rise in impedance has occurred); measuring an impedance level between the first and second electrodes at the end time ([0052] & [0053]; Figure 6A—element 318 & 320; in step 318 the algorithm measures impedance of tissue continuously, in step 320 the algorithm verifies whether the timer for waiting for impedance to rise has expired); comparing the measured impedance with a predetermined reference impedance to produce a comparison signal ([0053]; Figure 6A—element 324 & 326; if the timer has expired the measured impedance is compared to the impedance threshold); and determining a next mode of operation for the radio frequency generator in dependence upon the comparison signal ([0053]; Figure 6B—element 308 & 328; if the measured impedance is less than the threshold impedance the algorithm issues a regrasp and alarm; if the measured impedance is greater than the impedance threshold the sealing process is complete).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3 & 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wham in view of Mchenry et al. (US 20160310204 A1), hereinafter Mchenry.
Regarding claim 2, Wham discloses all of the limitations of claim 1, as described above. 
Wham further discloses wherein the controller is operable, subsequent to the sealing stage ([0053]; Figure 3B—element 328 & 308), when the comparison signal is indicative of the measured impedance level being less than the predetermined reference impedance level ([0053]; Figure 6A—element 326).
Wham does not explicitly disclose when the comparison signal is indicative of the measured impedance level being less than the predetermined reference impedance level -4-Application No. 16/411,565to repeat the heating and sealing stages until the comparison signal is indicative of the measured impedance level being greater than or equal to the predetermined reference impedance level.  
Mchenry teaches an electrosurgical system ([0024]; Figure 1A—element 1) comprising sealing bipolar forceps ([0024]; Figure 1A—element 10) with an end effector ([0025]; Figure 1A—element 100), and a controller ([00]; Figure 2—elements 4, 5, & 6) , which is operable in a sealing stage ([0049] & [0050]; Figure 3A & 3B—begins with element 310) to supply a radio frequency signal to the end effector ([0050]), and measure the impedance and compare the measured impedance with a predetermined reference impedance to produce a comparison signal ([0056]-[0060]; Figure 336 & 338), wherein when the comparison signal is indicative of the measured impedance level being less than the predetermined reference impedance level ([0057]-[0059]; Figure 3B—element 336 & 338) to repeat the heating and sealing stages until the comparison signal is indicative of the measured impedance level being greater than or equal to the predetermined reference impedance level ([0059]; Figure 3B—element 338, 364, & 366; Figure 3A—element 300; if the maximum cook stage timer has elapsed before the measured impedance rises above the threshold impedance, the control system issues a regrasp alarm, the tissue sealing procedure is exited, and the procedure is reinitiated).  
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the bipolar electrosurgical forceps and controller, as disclosed by Wham, to include the teachings of Mchenry, as described above, as both references and the claimed invention are directed toward bipolar forceps and controllers for use in a tissue sealing procedure. As disclosed by Mchenry, if the maximum sealing timer has elapsed before the measured impedance is greater than the threshold impedance the controller issues a regrasp alarm, the tissue sealing procedure is exited, and the process is reinitiated ([0059]), as tissue reaction has not occurred. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bipolar electrosurgical system, as disclosed by Wham, to include the teachings of Mchenry, as such a modification would allow for the tissue to be successfully sealed in a procedure. 
Regarding claim 3, Wham discloses all of the limitations of claim 1, as described above. 
Wham further discloses wherein the controller is operable, in a completion stage ([0053]; Figure 6B—element 328) subsequent to the sealing stage, when the comparison signal is indicative of the measured impedance level being greater than or equal to the predetermined reference impedance level ([0053]; Figure 6A—element 324).
Wham does not disclose a completion stage, when the comparison signal is indicative of the measured impedance level being greater than or equal to the predetermined reference impedance level: to control the radio frequency signal generator to apply a radio frequency signal at a predetermined completion voltage level, lower than the predetermined sealing voltage level, for a predetermined completion time period; and to end supply of the radio frequency signal at the predetermined completion voltage level at the end of the predetermined completion time period.
Mchenry teaches an electrosurgical system ([0024]; Figure 1A—element 1) comprising sealing bipolar forceps ([0024]; Figure 1A—element 10) with an end effector ([0025]; Figure 1A—element 100), and a controller ([00]; Figure 2—elements 4, 5, & 6) , which is operable in a sealing stage ([0049] & [0050]; Figure 3A & 3B—begins with element 310) to supply a radio frequency signal to the end effector ([0050]), and measure the impedance and compare the measured impedance with a predetermined reference impedance to produce a comparison signal ([0056]-[0060]; Figure 336 & 338), wherein the controller is operable in a completion stage ([0058]; Figure 3B—elements 342 & 390), subsequent to the sealing stage ([0058]; Figure 3B—element 340), when the comparison signal is indicative of the measured impedance level being greater than or equal to the predetermined reference impedance level ([0053] & [0057]; Figure 3A—element 322; Figure 3B—element 336): to control the radio frequency signal generator to apply a radio frequency signal at a predetermined completion voltage level ([0053], [0058], [0060]; Figure 3B—element 342; the control system exits the cook stage and initiates a cooling phase where a low power RF energy is delivered to tissue), lower than the predetermined sealing voltage level ([0053]; low power RF energy is delivered to tissue, i.e. RF energy having a power less than the peak power), for a predetermined completion time period ([0042]; the processor can upload a file which includes the baseline cooling time); and to end supply of the radio frequency signal at the predetermined completion voltage level at the end of the predetermined completion time period ([0042], [0053], [0058], [0060], & [0061]; Figure 3B—element 390).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the bipolar electrosurgical forceps and controller, as disclosed by Wham, to include the teachings of Mchenry, as described above, as both references and the claimed invention are directed toward bipolar forceps and controllers for use in a tissue sealing procedure. As disclosed by Mchenry, after the sealing stage, the control system transitions to a cooling stage, in which a low power RF energy is delivered to tissue (i.e. RF energy having a power less than the peak power of the sealing stage) ([0053]), the cooling stage is an impedance matching trajectory, where the control system calculates a target impedance value based on a desired rate of change of impedance (dZ/dt) and  the control system adjusts power output so that the measured tissue impedance tracks the impedance trajectory so that tissue can be popery and completely sealed ([0060] & [0061]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bipolar electrosurgical system, as disclosed by Wham, to include the teachings of Mchenry, as such a modification, would allow for the measured tissue impedance to track the impedance trajectory so that tissue can be properly and completely sealed. 
Regarding claim 5, Wham discloses all of the limitations of claim 4, as described above. 
Wham does not explicitly disclose subsequent to the sealing stage, and when the comparison signal is indicative of the measured impedance level being less than the predetermined reference impedance level: -6-Application No. 16/411,565repeating the heating and sealing stages until the comparison signal is indicative of the measured impedance level being greater than or equal to the predetermined reference impedance level.  
Mchenry teaches an electrosurgical system ([0024]; Figure 1A—element 1) comprising sealing bipolar forceps ([0024]; Figure 1A—element 10) with an end effector ([0025]; Figure 1A—element 100), and a controller ([00]; Figure 2—elements 4, 5, & 6) , which is operable in a sealing stage ([0049] & [0050]; Figure 3A & 3B—begins with element 310) to supply a radio frequency signal to the end effector ([0050]), and measure the impedance and compare the measured impedance with a predetermined reference impedance to produce a comparison signal ([0056]-[0060]; Figure 336 & 338), wherein subsequent to the sealing stage and when the comparison signal is indicative of the measured impedance level being less than the predetermined reference impedance level ([0057]-[0059]; Figure 3B—element 336 & 338): repeating the heating and sealing stages until the comparison signal is indicative of the measured impedance level being greater than or equal to the predetermined reference impedance level ([0059]; Figure 3B—element 338, 364, & 366; Figure 3A—element 300; if the maximum cook stage timer has elapsed before the measured impedance rises above the threshold impedance, the control system issues a regrasp alarm, the tissue sealing procedure is exited, and the procedure is reinitiated; it is the examiners position that the procedure could continue to be reinitiated until the comparison signal is indicative of the measure impedance level being greater than or equal to the predetermined impedance level).  
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the bipolar electrosurgical forceps and controller, as disclosed by Wham, to include the teachings of Mchenry, as described above, as both references and the claimed invention are directed toward bipolar forceps and controllers for use in a tissue sealing procedure. As disclosed by Mchenry, if the maximum sealing timer has elapsed before the measured impedance is greater than the threshold impedance the controller issues a regrasp alarm, the tissue sealing procedure is exited, and the process is reinitiated ([0059]), as tissue reaction has not occurred. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bipolar electrosurgical system, as disclosed by Wham, to include the teachings of Mchenry, as such a modification would allow for the tissue to be successfully sealed in a procedure.
Regarding claim 6, Wham discloses all of the limitations of claim 4, as described above. 
Wham further discloses subsequent to the sealing stage, and when the comparison signal is indicative of the measured impedance level being greater than or equal to the predetermined reference impedance level ([0053]; Figure 6A—element 324): a completion stage ([0053]; Figure 6B—element 328).
	Wham does not disclose a completion stage comprising: controlling the radio frequency signal generator to apply a radio frequency signal at a predetermined completion voltage level, lower than the predetermined sealing voltage level, for a predetermined completion time period; and ending supply of the radio frequency signal at the predetermined completion voltage level at the end of the predetermined completion time period.
Mchenry teaches an electrosurgical system ([0024]; Figure 1A—element 1) comprising sealing bipolar forceps ([0024]; Figure 1A—element 10) with an end effector ([0025]; Figure 1A—element 100), and a controller ([00]; Figure 2—elements 4, 5, & 6) , which is operable in a sealing stage ([0049] & [0050]; Figure 3A & 3B—begins with element 310) to supply a radio frequency signal to the end effector ([0050]), and measure the impedance and compare the measured impedance with a predetermined reference impedance to produce a comparison signal ([0056]-[0060]; Figure 336 & 338), and subsequent the sealing stage ([0058]; Figure 3B—element 340), when the comparison signal is indicative of the measured impedance level being greater than or equal to the predetermined reference impedance level ([0053] & [0057]; Figure 3A—element 322; Figure 3B—element 336), a completion stage ([0058]; Figure 3B—elements 342 & 390) comprising: controlling the radio frequency signal generator to apply a radio frequency signal at a predetermined completion voltage level ([0053], [0058], [0060]; Figure 3B—element 342; the control system exits the cook stage and initiates a cooling phase where a low power RF energy is delivered to tissue), lower than the predetermined sealing voltage level ([0053]; low power RF energy is delivered to tissue, i.e. RF energy having a power less than the peak power), for a predetermined completion time period ([0042]; the processor can upload a file which includes the baseline cooling time); and ending supply of the radio frequency signal at the predetermined completion voltage level at the end of the predetermined completion time period ([0042], [0053], [0058], [0060], & [0061]; Figure 3B—element 390).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the bipolar electrosurgical forceps and controller, as disclosed by Wham, to include the teachings of Mchenry, as described above, as both references and the claimed invention are directed toward bipolar forceps and controllers for use in a tissue sealing procedure. As disclosed by Mchenry, after the sealing stage, the control system transitions to a cooling stage, in which a low power RF energy is delivered to tissue (i.e. RF energy having a power less than the peak power of the sealing stage) ([0053]), the cooling stage is an impedance matching trajectory, where the control system calculates a target impedance value based on a desired rate of change of impedance (dZ/dt) and  the control system adjusts power output so that the measured tissue impedance tracks the impedance trajectory so that tissue can be popery and completely sealed ([0060] & [0061]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bipolar electrosurgical system, as disclosed by Wham, to include the teachings of Mchenry, as such a modification, would allow for the measured tissue impedance to track the impedance trajectory so that tissue can be properly and completely sealed. 
Conclusion
Accordingly, claims 1-6 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794